—Order unanimously *963modified on the law and as modified affirmed without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: We modify the order by vacating the third ordering paragraph imposing sanctions against Andrew F. Capoccia Law Centers, L. L. C. We remit the matter to Supreme Court for further proceedings on the issue of sanctions (see, Household Fin. Corp. III v Dynan, 274 AD2d 656). (Appeal from Order of Supreme Court, Cayuga County, Contiguglia, J. — Summary Judgment.) Present — Pine, J. P., Hurlbutt, Scudder, Kehoe and Burns, JJ.